Citation Nr: 0636094	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-05 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to a rating higher than 20 percent for 
myositis of the lumbar spine.

2.	Entitlement to service connection for a bilateral shoulder 
disorder, including as secondary to the low back disorder.

3.	Entitlement to service connection for a cervical spine 
disorder, including as secondary to the low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York.  In that decision, the RO increased from 10 to 20 
percent the rating for the myositis affecting the veteran's 
lumbar spine - effective June 4, 1999, and denied his claims 
for service connection for bilateral shoulder and cervical 
spine disorders -- including as secondary to his service-
connected low back disability.  He has continued to appeal 
for a higher rating for his low back disorder, 
notwithstanding the RO's increase to 20 percent.  See AB. v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

In January 2005, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) for 
additional development, to include scheduling the veteran for 
further VA examinations in view of the fact that notice of 
previous examinations was not sent to his most recent address 
of record.  The AMC completed the requested actions and 
continued the denial of the specific claims that had been 
remanded.  However, in an August 2005 rating decision the RO 
granted service connection for radiculopathy of the 
right lower extremity (RLE) and assigned a separate 10 
percent evaluation for this additional disability, as 
secondary to the myositis of the lumbar spine.  

Also, in accordance with his request on his July 2002 
substantive appeal (VA Form 9), the veteran was scheduled for 
a December 2004 hearing before a Veterans Law Judge (VLJ) of 
the Board in Washington, D.C.  He did not appear for this 
hearing; however, as further noted in the January 2005 
remand, the hearing notification letter was also apparently 
sent to the wrong address.  But he has not since responded to 
subsequent attempts to clarify whether he still wants the 
requested hearing -- so the Board deems this request to have 
been withdrawn.     See 38 C.F.R. § 20.702(d) & (e).


The Board will decide the veteran's claim for an increased 
rating for the myositis in his lumbar spine.  Regrettably, 
however, the remaining claims for service connection for 
bilateral shoulder and cervical spine conditions must again 
be remanded to the RO via the AMC, for further development 
and consideration.  VA will notify him if further action is 
required on his part.


FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice 
regarding the procedures under the Veterans Claims Assistance 
Act (VCAA) for the evidentiary development of the claim for 
an increased rating for myositis of the lumbar spine. 
Moreover, all relevant evidence necessary for an equitable 
disposition of this matter has been obtained.

2.	Prior to September 26, 2003, the veteran experienced no 
more than moderate limitation of motion of the lumbar spine 
and did not have the objective symptoms associated with 
severe lumbosacral strain.  Since the September 26, 2003 
regulatory revision regarding disabilities of the spine, at 
which point the General Rating Formula under the revised 
criteria also became available for application, he has not 
experienced limitation of motion to the extent that would 
warrant any higher rating.

3.	Considering also intervertebral disc syndrome (IVDS) as 
one of the components of his low back disability, under the 
rating criteria in effect prior to September 23, 2002, the 
veteran has not experienced severe IVDS symptoms with 
recurring attacks and intermittent relief.  Nor has he had 
incapacitating episodes of IVDS of the frequency and 
severity, or additional neurological impairment other than 
that for which he is already in receipt of disability 
compensation (both insofar as evaluation purposes following 
the September 23, 2002 original change in the rating criteria 
for IVDS, and September 26, 2003 subsequent revision) that 
would warrant an increased rating.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for myositis of the lumbar spine.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DC)s 5292 (as in effect prior to September 26, 2003), 5237 
(since September 26, 2003), and 5293 (as in effect prior to 
and as of September 23, 2002, and then renumbered as DC 5243, 
effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.
Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO). 
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.






In furtherance of the above requirements pertaining to the 
content of the VCAA notice provided to a claimant seeking VA 
compensation or benefits, the veteran   has been sufficiently 
apprised of the procedures in effect for development of his 
claim for a higher rating for myositis, lumbar spine.  
Through the issuance of VCAA notice letters dated in November 
2001, and February 2004, as well as the March 2002 statement 
of the case (SOC) and subsequent supplemental SOCs (SSOCs), 
the requirements for content-specific notice set forth in the 
Pelegrini II decision were effectively met.    

With respect to the first elements of the Peligrini II 
analysis, the November 2001 letter from the RO explained to 
the veteran the general requirements in order to substantiate 
a valid claim for a higher rating for a service-connected 
disability.  Through the March 2002 SOC and September 2005 
SSOC, more detailed citation and explanation was provided as 
to both the former and revised versions of the applicable 
rating criteria for evaluating musculoskeletal disabilities 
of the spine.  

Additionally, the November 2001 correspondence included an 
explanation as to the joint responsibility between VA and the 
veteran himself to obtain further evidence with a bearing on 
the disposition of his claim.  The veteran was informed that 
VA would assist him in obtaining any relevant private or VA 
medical records on his behalf, and a copy of VA Form 21-4142 
(Authorization and Consent to Release of Information) was 
enclosed upon which he could identify any further relevant 
sources of treatment.  The February 2004 letter included 
substantially similar notice information as that provided 
above, although it further informed him that assistance was 
offered in obtaining evidence from any Federal agency, state 
or local government agencies, private doctors and hospitals, 
and current or former employers.  Hence, the second and third 
elements of sufficient notice as defined in Pelegrini II were 
also satisfied.     

While the above documents satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element" mentioned above.  No matter, though.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although no relevant notice document contained the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.            
The most recently issued correspondence to the veteran in 
June 2006, provided to him by the AMC (primarily for the 
purpose of informing him of the recertification of his case 
to the Board) also included language requesting that if he 
had any information or evidence concerning the level of his 
disability, to please inform the AMC of this or to submit it 
as soon as possible.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.               The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds,    444 F.3d 1328 (Fed. Cir. 2006). 


Furthermore, through the above-referenced June 2006 letter 
provided to the veteran by the AMC, the veteran was also 
informed as to the recent holding in Dingess/Hartman, and the 
additional evidence that was required to establish the 
disability rating (both on a schedular and extraschedular 
basis), and the effective date elements of his claim 
providing for the date of onset of any higher rating 
eventually granted.  Additionally, the March 2002 SOC and 
September 2005 SSOC set forth in greater detail the specific 
symptoms and effects that would correspond to a higher 
schedular rating under the applicable criteria.  So these 
documents effectively satisfied the requirement for notice 
concerning the disability rating and effective date elements 
of his claim.  

In addition to these requirements that pertain to the content 
of the notice provided,  it is also necessary that the 
relevant notice information have been provided in a timely 
manner.  Here, the VCAA notification letters issued to the 
veteran, consisting of the correspondence dated from November 
2001 to June 2006,        were each provided subsequent to 
the August 2000 rating decision on appeal -- which 
represented the initial adjudication of the current claim for 
an increased rating for lumbar spine myositis.  This was not 
expressly in accordance with the sequence of events 
prescribed in the Pelegrini II decision, as to what 
constitutes timely notice, i.e., VCAA notice prior to the 
issuance of the rating decision under consideration.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).             

This notwithstanding, the RO (and the AMC, following the 
January 2005 remand of the claim) have taken sufficient 
measures to inform him of the available procedures for 
developing his claim, such that there has been no detrimental 
effect upon the adjudication of this matter.  Following 
issuance of the February 2004 letter, the most recent 
correspondence discussing the process by which VA would 
assist in obtaining all relevant evidence, he provided a 
September 2005 personal statement, along with copies of 
service records and post-service orthopedic evaluations.         
He has not otherwise identified any additional relevant 
evidence that has not already been added to the record, or 
that he had requested VA to help obtain on his behalf.      
For this reason, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,   19 Vet. App. at 128, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),           and his outpatient and hospitalization 
records from several VA medical facilities. He has also 
undergone VA examinations in connection with the claim 
presently under review.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, the veteran has 
provided numerous personal statements, and copies of SMRs and 
more recent post-service treatment records.  He has also been 
afforded the opportunity to attend a hearing before a VLJ of 
the Board in Washington, D.C., however, as explained, this 
request has since been considered to have been withdrawn.  
See 38 C.F.R. § 20.702(e).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim. 












Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination,  and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2006).


The veteran's service-connected myositis of the lumbar spine 
is presently evaluated at the 20-percent level.  The August 
2000 rating decision on appeal has increased that evaluation 
from 10 to 20 percent, in accordance with 38 C.F.R. § 4.71a,        
DC 5021-5295 -- for myositis rated by analogy to lumbosacral 
strain.  Since there is also a somewhat recent diagnosis of 
degenerative disc disease, the comprehensive evaluation of 
the veteran's back disability should also take into 
consideration the rating criteria for intervertebral disc 
syndrome.

Considering first the relevant rating criteria pertaining to 
limitation of motion of the spine, effective September 26, 
2003, VA revised the section of the rating schedule 
that addresses disabilities of the spine.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DCs 5235 to 5243.  

Generally, when a law or regulation changes during the 
pendency of a claim,      VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim -- however, if 
there are no resulting retroactive effects, VA ordinarily 
must apply the new provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The former 
criteria, on the other hand, if more favorable, may be 
applied without any such limitations.

Under the old version of the rating criteria for 
musculoskeletal disabilities of        the spine, DC 5295 for 
lumbosacral strain provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with        
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or                  with some of these 
characteristics with abnormal mobility on forced motion.         
38 C.F.R. § 4.71a, DC 5295.

Also, DC 5292 provided that a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine; a 20 
percent rating required moderate limitation of motion; and a 
maximum 40 percent rating required severe limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292.   

Following the September 2003 revision in rating criteria, the 
new diagnostic code that pertained to the evaluation of 
lumbosacral strain was included at DC 5237, and that 
disability is to be rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine, which 
became effective in September 26, 2003.

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 


Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2006).

Moreover, the criteria for evaluating IVDS under 38 C.F.R. § 
4.71a, DC 5293 (2002) ("the old criteria") have changed 
twice since the veteran filed his claim for increase.  The 
criteria were first revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised 
criteria").  Subsequently, they were revised effective 
September 26, 2003 -- as part of the general revision for   
the evaluation of musculoskeletal disabilities of the spine, 
at which time the DC  was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2006)            ("the newly 
revised criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).




As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected lumbar spine 
disability.  First, this disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  
Incapacitating episodes are rated as follows:  if there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks - a 10 percent rating is 
warranted; if at least    2 weeks but less than 4 weeks - 
a 20 percent rating; if at least 4 weeks but less than 6 
weeks - a 40 percent rating; and if at least 6 weeks during 
the past 12 months -    a 60 percent rating.  Note 1 to the 
revised criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from IVDS that are present constantly, or nearly so.  

Effective September 26, 2003, the newly revised criteria for 
IVDS, includes the same language from the previously revised 
regulation for rating that disorder based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the same General Rating 
Formula as set forth above.     

In summary, based upon the above, for the time period prior 
to September 23, 2002, only the old rating criteria for IVDS 
-- as well as the old rating criteria based upon limitation 
of motion of the spine, may be applied.  From September 23, 
2002 to September 26, 2003, the revised criteria for IVDS may 
also be applied if they are more beneficial to the veteran.  
And as of September 26, 2003, the revised general rating 
criteria for the spine and the newly revised criteria for 
IVDS may be applied, but again, only if they are more 
beneficial to him.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 
Analysis

On consideration of the objective findings as to the signs 
and symptoms of           the veteran's lumbar spine 
myositis, and including review of all relevant symptomatology 
reasonably attributable to that condition, the currently 
assigned   20 percent disability rating represents the 
appropriate evaluation.  The pertinent legal criteria 
involving lumbosacral strain, and/or limitation of motion, 
have been applied in reaching this determination.  Also, 
while there is not yet of record a confirmed diagnosis 
specifically of IVDS, the potential likelihood of an 
increased evaluation under that criteria has been considered, 
because there are recent assessments of substantially similar 
conditions such as degenerative disc disease that indicate 
disc involvement.    

The Board has also taken into account all applicable changes 
in the rating criteria for disabilities of the spine in 
reaching this determination.  These changes in regulation 
have each been applied no earlier than their respective 
effective dates, but then continuously on a prospective basis 
even following subsequent regulatory revisions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000              
(Apr. 10, 2000).  

When initially reviewing the component of the veteran's 
myositis, lumbar spine that involves lumbosacral strain, 
including also contemporaneous limitation of motion of the 
spine, the rating criteria since the September 26, 2003 
change in regulation are both applicable.  Under the rating 
criteria for all relevant timeframes,                 a 20 
percent rating continues to represent the correct disability 
rating.     Concerning, at first, the time period before the 
September 2003 change in law,    DC 5295 for lumbosacral 
strain does not warrant a higher evaluation in this instance.  
Here, the most essential source of medical information on the 
myositis condition, is the report of a February 2000 
examination.  At this time, the veteran had no pain on 
percussion over the lumbar spine, although there was spasm of 
the left paravertebral muscles.  He had forward flexion of 
the lumbosacral spine to      45 degrees with the complaint 
of pain.  There was x-ray evidence of mild scoliosis of the 
lumbar spine, without osteoarthritis.  However, he did not 
then experience those symptoms that generally warrant a 40 
percent rating under DC 5295, including positive 
Goldthwaite's sign, listing of the spine to one side, or 
narrowing or irregularity of joint spaces.     

Also for application is DC 5292, providing for a 40 percent 
evaluation where    there was limitation of motion that was 
severe in degree.  In this regard, the         February 2000 
examination resulted in comprehensive range of motion 
findings    of forward flexion to 45 degrees, hyperextension 
to 6 degrees, flexion to the right  to 15 degrees, and 
flexion to the left to 5 degrees.  Also indicated was 
rotation of  20 degrees to the right, and 6 degrees to the 
left.  Of some value in considering these findings is 38 
C.F.R. § 4.71, Plate V -- which itself is included with the 
newly revised criteria (effective September 26, 2003), but 
nonetheless provides objective guidance as to the general 
parameters for motion of the thoracolumbar spine.  According 
to these guidelines, normal range of motion for the lumbar 
spine includes objective measurements of flexion to 90 
degrees, flexion to 30 degrees, and lateral flexion to 30 
degrees in both areas.  The veteran retained a substantial 
degree of motion during the 2000 examination, and including 
approximately half of the normal range in most categories.  
So the existence of severe limitation has not been 
demonstrated based upon these findings.

While the determination as to a disability evaluation should 
include evaluating whether there is additional functional 
loss due to pain or other factors                    (in 
accordance with Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), the consideration of potential functional loss does 
not warrant any higher rating based on the February 2000 
examination report.  The veteran then reported having pain on 
the extremes of motion.  Admittedly, the examiner did not 
proceed to quantify whether there was any further loss of 
range of motion attributable to pain.  However, it merits 
observation that during the examination, the veteran appeared 
to have no problems with mobility, and as mentioned, did not 
have observable pain on percussion of the spine.  Also of 
significance, the more recent examination conducted in March 
2005 showed noticeably improved range of motion even 
considering the potential impact of functional loss several 
years later, and thus there is less of a likelihood that 
functional loss (if it had been completely considered) would 
have had a substantial effect upon the previous examination 
results to warrant a higher rating.  So there is no objective 
basis upon which to assign any higher rating than 20 percent 
prior to September 26, 2003.         

Following the September 2003 change in rating criteria, as 
indicated, there are new standards applicable to evaluating 
lumbosacral strain -- the former criteria, as well, may still 
be applied if allowing for a more favorable result.  The 
record indicates that the veteran underwent a reexamination 
in March 2005, at which point he had range of motion in the 
thoracolumbar spine of forward flexion to 80 degrees,      
with painful motion over 70 degrees; extension to 30 degrees, 
with pain over         20 degrees; and right and left lateral 
rotation within normal limits bilaterally,       but painful 
bilaterally at the ends, right more than left.  It was 
further documented that range of motion was equally limited 
by pain, and lack of endurance.  Based on the above 
examination results, the criteria are not met for the next 
higher available rating of 40 percent under the revised 
criteria, for limitation of flexion of the thoracolumbar 
spine to 30 degrees or less.  Likewise, the veteran is not 
shown to have severe limitation of motion, as defined under 
the previous DC 5292, or for that matter, symptoms of 
lumbosacral strain warranting a 40 percent rating under          
DC 5295.     

It is also noted that during the entire time period under 
consideration, there is no indication of any disability 
involving, or comparable to, ankylosis of the lumbosacral 
spine, which would otherwise correspond to a higher 
evaluation under the former criteria (DCs 5286, and 5289), or 
the revised criteria (General Rating Formula for Disease and 
Injuries of the Spine).  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
(both indicating that ankylosis is complete immobility of the 
joint (here, in the spine) in a fixed position, either 
favorable or unfavorable).     

Turning to additional rating criteria relevant to evaluating 
symptoms of IVDS,      the medical evidence does not confirm 
whether IVDS is a specific component of lumbar spine 
myositis, but there is sufficient evidence of disc 
involvement that the Board will consider and apply the 
criteria for IVDS.  The conflicting evidence as to the 
presence of evidence, includes a clinical diagnosis of 
degenerative disc disease of the thoracic and/or lumbar spine 
-- and the March 2005 VA orthopedic examiner made some 
objective findings consistent with IVDS symptoms, although in 
a later supplemental opinion stated that the veteran did not 
have a diagnosis of IVDS.   And the March 2005 neurological 
examiner also diagnosed right L3 radiculopathy secondary to 
herniated nucleus pulposus/stensos.  The criteria for IVDS 
should be applied in order to comprehensively evaluate the 
veteran's condition.  

However, that criteria does not provide the basis for an 
increased evaluation.   Considering the criteria from prior 
to September 23, 2002, the veteran has not   been shown to 
have severe IVDS symptoms with recurrent attacks, and only 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  
During the       February 2000 examination he had reported 
pain although no other symptoms   were noted, and an x-ray 
showed scoliosis but no apparent disc or degenerative 
problems, so IVDS does not appear to have been a significant 
component of his disability then.  The above-noted March 2005 
examination reports showed periodic chronic back pain, 
although there were no significant neurological findings 
other than right lower extremity radiculopathy, for which the 
veteran has since been awarded service connection.  The 
subsequent revisions to the IVDS criteria also do not warrant 
a higher rating.  Under the rating criteria pertaining to 
incapacitating episodes, it should be considered that the 
March 2005 orthopedic examiner documented there were 4 to 5 
recent incapacitating episodes of IVDS requiring him to stay 
in bed for a "whole day."  This is less than the 
requirement for a 40 percent evaluation of such episodes 
occurring at least 4 weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect since September 23, 
2002, and then renumbered as DC 5243, effective September 26, 
2003).  

Also, the criteria that applied between September 23, 2002 
and September 26, 2003, provided for an overall evaluation on 
the basis of combined neurological and orthopedic 
disabilities.  See DC 5293 (in effect between September 23, 
2002 and September 26, 2003).  The March 2005 neurological 
evaluation determined that the veteran had radiculopathy from 
his lower back condition that affected his right lower 
extremity, and this resulted in the RO's August 2005 decision 
to award service connection for that disability and a 10 
percent rating, effective from    March 28, 2005.  Thus, 
there are no additional neurological symptoms other than 
those which have already been considered in awarding 
disability compensation, upon which to arrive at a higher 
overall disability rating based on separate combined 
manifestations.     

Hence, upon the application of all pertinent rating criteria 
since the filing of the veteran's claim for increase, and 
with review of the regulatory changes during that period, the 
current 20 percent evaluation represents the most accurate 
evaluation under the VA rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected myositis of 
the lumbar spine has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in           38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for a rating higher than 20 percent 
for the veteran's myositis of the lumbar spine must be 
denied.  The preponderance of the evidence is against 
his claim for a higher rating, so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 20 percent for myositis of 
the lumbar spine          is denied.


REMAND

Following review of the evidence thus far obtained to address 
the current diagnosis and most likely etiology of the 
veteran's claimed bilateral shoulder, and cervical spine 
disorders, further VA examination is warranted in order to 
more conclusively resolve these determinative issues.  This 
includes, with respect to both conditions claimed, whether 
those disorders for which a diagnosis is established either 
were directly incurred in service, or developed on a 
secondary basis to the service-connected myositis of the 
lumbar spine.  See 38 C.F.R. § 3.310(a).                        
See also Allen v. Brown, 7 Vet. App. 439 (1995).

In regard to the claimed bilateral shoulder disorder, the 
veteran underwent an examination in March 2005 pertaining to 
that disorder (at the request of the Board in the prior 
January 2005 remand), the purpose of which was to determine 
whether the claimed disorder was related to a 1966 motor 
vehicle accident in service, or otherwise due to the service-
connected lower back disorder.  After examining the veteran 
and having reviewed the claims file, the VA examiner 
indicated the diagnosis of osteoarthrthitis of the bilateral 
shoulders.  It was further opined that  the above-stated 
condition was not related to the in-service accident, 
inasmuch as SMRs were negative for any shoulder problems in 
service.  This statement addressed the first component of the 
inquiry concerning etiology, that of a purported direct 
relationship to service -- but not the additional theory of 
secondary service connection.  And in a June 2005 
supplemental opinion, this examiner indicated that it was not 
possible to clarify the case any further without resorting to 
speculation.    

Hence, there remains necessary a competent opinion to resolve 
the matter of a secondary medical relationship to myositis of 
the lumbar spine -- and this includes on the basis of 
causation and of potential aggravation of nonservice-
connected disability by the service-connected lower back 
disorder.  So another examination is required to address the 
likely cause of bilateral shoulder arthritis, and including 
on the theory of entitlement of secondary service connection.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

Additionally, the medical evidence that pertains to the 
claimed cervical spine disorder, including another March 2005 
orthopedic examination for this condition, contains 
conflicting findings as to even the existence of the claimed 
disability, and this issue also should be resolved before 
deciding the claim for a neck disorder.  The 2005 examination 
provider during an objective examination observed that there 
was some pain on range of motion of the neck, although 
relatively minimal loss of range of motion.  The diagnosis 
rendered was no current cervical spine disorder.                 
Of particular note, however, the x-ray report that was 
conducted contemporaneously with the examination apparently 
was limited in scope to only the lumbar, and thoracic 
regions, without review of the cervical spine.  The veteran's 
clinical history also indicates previous evaluation for a 
cervical spine disorder -- as shown by a February 2000 
examination which diagnosed, in part, moderate osteoarthritis 
of the cervical spine.      

Another examination should thus be scheduled in order to 
determine whether there is indeed a present cervical spine 
disorder, and to involve x-ray procedures and any other 
clinical tests that are of assistance in making this 
determination.  In the event that the existence a cervical 
spine disorder is confirmed, the examining physician should 
express an opinion as to whether that disability is either 
directly related to service, or is the result of the already 
service-connected myositis of the lumbar       spine region.  










Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Obtain all relevant VA outpatient 
treatment records dated since November 
2002 from the San Juan        VA 
Medical Center (VAMC).  Then associate 
all records received with the file.

2.	Then schedule the veteran for an 
appropriate      VA medical examination 
concerning his claims for service 
connection for a bilateral shoulder and 
cervical spine disorders.   

The examiner should initially confirm 
that the veteran currently has 
bilateral shoulder osteoarthritis, and 
further indicate whether he has any 
cervical spine disability.  In 
determining the extent of his current 
medical conditions shown, in addition 
to an x-ray of the cervical spine, all 
clinical tests and studies that are 
deemed necessary by the examiner should 
be performed.  Provided that one or 
more of these conditions are diagnosed, 
the examiner should then offer an 
opinion as to whether the condition(s) 
is/are at least as likely as not 
(i.e., 50 percent or greater 
probability) related to his military 
service --              to particularly 
include the 1966 motor vehicle accident 
which occurred during military service.  
Also, please indicate whether it is at 
least as likely as not that the 
diagnosed condition(s) is/are 
proximately due to or the result of the 
veteran's already service-connected 
myositis of the lumbar spine.  This 
includes indicating whether the 
bilateral shoulder and/or cervical 
spine disorders were caused by or 
substantially aggravated (i.e., 
underwent a permanent worsening, not 
due to natural progression) due to the 
service-connected myositis of the 
lumbar spine.   

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including both a copy of this 
remand and reports of the veteran's 
previous March 2005 VA orthopedic 
examinations.  If an examination form 
is used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims for 
service connection for bilateral 
shoulder and cervical spine disorders,     
in light of the additional evidence 
obtained.  In its further adjudication 
of these claims, the RO (AMC) should 
also take into consideration the recent 
regulatory amendment to the provisions 
on secondary service connection, for 
chronic aggravation of a nonservice-
connected disorder, which became 
effective October 10, 2006.  See 71 
Fed. Reg.   52,744-47 (Sept. 7, 2006).  
If the claims are not granted to the 
veteran's satisfaction, send him and 
his representative an SSOC and give 
them time to respond to it before 
returning the claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


